Citation Nr: 0738305	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-31 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low 
back disorder. 

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected low 
back and left knee disorders


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1990 to November 1994.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the low back and left knee disorders each as 10 percent 
disabling and denied service connection for a bilateral hip 
disorder as secondary to service-connected low back and left 
knee disorders. 


FINDINGS OF FACT

1.  The veteran's service-connected low back disorder 
encompasses limitation of motion, and degenerative disc 
disease; incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months, and ankylosis of the spine are not shown.

2.  The veteran's left knee disorder is manifested by 
arthritis (confirmed by X-ray) with painful motion; 
instability and/or compensable limitation of flexion or 
extension are not shown.

3.  There is no competent evidence of any bilateral hip 
disorder, including arthritis, during service or for many 
years thereafter, nor is there competent evidence that the 
veteran's current bilateral hip disorder was caused or 
aggravated by his service-connected low back and left knee 
disorders.


CONCLUSIONS OF LAW

1.  A 20 percent rating is warranted for the veteran's 
service-connected low back disorder. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes) 5242 and 5243 (effective September 
26, 2003).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected left knee disability. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes), 5003, 5010, 
5257, 5260, 5261 (2007).

3.  Service connection for a bilateral hip disorder, to 
include as secondary to service connected low back and left 
knee disorders, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters


The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).

A March 2004 letter (prior to the RO's initial adjudication 
of these claims) informed the veteran of evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was 
advised to submit any evidence in his possession that 
pertained to his claims.  In March 2006, he was provided 
notice regarding disability ratings or effective dates of 
awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  While complete notice was not provided prior to the 
initial adjudication of the claims, such defect does not 
affect the essential fairness of the adjudication process.  
The appellant has clearly received all critical notice, and 
has had ample opportunity to respond/supplement the record 
after notice was given.  The claims were thereafter 
readjudicated in March, July, and August 2006 supplemental 
statements of the case (SSOC's).  The appellant is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.

The record includes VA and private medical records.  VA 
arranged for necessary VA examinations.  The veteran has not 
identified any further pertinent records and there is no 
indication that any remain outstanding.  All notice and duty 
to assist requirements as to the matter being addressed on 
the merits are substantially met.  The veteran is not 
prejudiced by the Board's review of this matter on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.  Factual Background

In a February 2004 statement, the veteran indicated he wished 
to file for an increased rating for his service connected 
left knee and low back.  He also indicated that he wished to 
file a service connection claim for a bilateral hip disorder.  

March 2002 to September 2003 Houston VA Medical Center (VAMC) 
treatment records reported left knee pain, osteoarthritis 
involving the knee, low back pain, and numbness in the feet 
in May 2003.  An August 2003 record revealed that peripheral 
pulses were normal in the extremities and there were no 
deformities, tenderness, or spasm in the back.  

On April 2004 VA examination, it was noted that the veteran 
was an office manager, he was not on any medication, and he 
rarely used a knee brace.  He reported that his knee 
occasionally slipped.  He had medial and posterior pain.  His 
knee was stiff in the morning.  He had difficulty kneeling, 
squatting, or climbing.  In regards to his low back, he 
indicated that he had intermittent episodes of severe pain.  
His back always hurt.  He had occasional radiation to the 
thigh on the left.  He reported that his hips began to bother 
him about nine or 10 months ago.  He denied any injury.  He 
described discomfort that radiated from the lower lumbosacral 
region down into the buttocks and occasionally around the 
anterior aspect of the pelvis.  He described no other effects 
of his condition on his usual occupation of daily living with 
bending, stooping, and lifting.  He was 6' 3" tall and 
weighed 370 pounds.  

On examination, range of motion of the lumbar spine was 
limited secondary to his body habitus.  He was able to 
demonstrate excellent range of motion despite this.  Toe and 
heel walking were within normal limits.  He had no guarding 
or spasm, and complaints of pain were at the maximum motion.  
A neurological evaluation of both lower extremities was 
within normal limits with physiologic and symmetrical 
reflexes, strength, and sensation in both legs.  Internal and 
external rotation of the hips was within normal limits.  
Pulses were within normal limits.  Straight leg raise was 
negative bilaterally.  

An examination of the knee revealed global tenderness with no 
evidence of instability.  He was tender to palpation over 
both medial and lateral joint lines and around the 
patellofemoral articulation.  There was no effusion.  Range 
of motion was full.  Minimal crepitation was noted.  

An examination of both hips revealed tenderness to palpation 
around the posterior superior iliac spine facets.  He had no 
pain over the trochanters.  He had no pain over the groin.  
Range of motion was unencumbered in both hips.  

After an examination that included x-rays, the impression was 
lumbosacral strain, left chondromalacia patella (with minimal 
evidence of degenerative joint disease), morbid obesity, and 
probable sacroiliac symptoms versus facet arthritis.  The 
examiner found that there was no evidence to suggest an 
ongoing "hip condition" that would be due to the service-
connected difficulties with his left knee or lower back.  

On December 2005 VA examination, the veteran indicated that 
he did not have flare-ups, but had difficulty with activities 
of daily living such as going to the grocery store or riding 
a bicycle.  He had to occasionally change his duties at work 
due to back pain.  He wore a back brace.  He had no back 
surgery.  He sometimes used a cane.  He fell and described 
unsteadiness.  He was in bed about 10 hours a day.  In 
regards to his left knee, he fell multiple times.  He 
described weakness, stiffness, heat, redness, swelling, 
locking up, giving away, and a lack of endurance to the knee.  
He had difficulty kneeling then getting back up.  He would 
wear a knee brace.  He reported flare-ups about 3-4 times a 
week that could last all day.  During a flare-up, it would 
keep him from "everything" and he occasionally had to go 
home.  

Physical examination of the lumbar spine revealed a normal 
curvature of the spine with symmetry in appearance and rhythm 
of spinal motion.  Forward flexion was 0 to 70 degrees to 
pain, on repeated measurement was 0 to 55 degrees to pain.  
Extension was 0 to 25 degrees, right lateral flexion was 0 to 
30 degrees, left lateral flexion was 0 to 20 degrees, right 
lateral rotation was 0 to 30 degrees and left lateral 
rotation was 0 to 20 degrees.  There was pain and fatigue on 
repetitive range of motion, but there was no weakness or lack 
of endurance following repetitive range of motion or 
repetitive use.  Pain was the major functional impact.  

An examination of the left knee revealed active and passive 
range of motion including motion against gravity and against 
resistance was 0 to 90 degrees of flexion.  There was pain at 
the terminal portions of range of motion and there was pain 
and weakness on repetitive use.  Pain was the major 
functional impact.  There was no edema, effusion, redness, or 
heat.  There was guarding of movement.  There was no 
weakness, but there was global tenderness to the left knee.  
Meniscal signs were technically difficult secondary to the 
pain; ligaments tested were technically difficult secondary 
to the size of the leg.  There was no unusual wear of the 
shoe.  

X-rays of the bilateral hips revealed that the left side was 
normal and that there were degenerative changes on the right 
side. 

A July 2006 radiology report from Beaumont MRI showed a 
diffuse protrusion of about 2 mm at the levels of L4-5 and 
L5-S1.  There were no other specific findings.  


III.  Criteria and Analysis

A.  Increased Ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


A.  Low Back Disorder

The criteria for rating intervertebral disc syndrome and 
disabilities of the spine, generally, were revised (effective 
September 23, 2002 and September 26, 2003, respectively). As 
the veteran filed his increase rating claim in February 2004, 
he is only entitled to ratings under the revised Code.

Here, the RO continued the 10 percent rating assigned for the 
veteran's lumbosacral strain.   

The criteria for rating disabilities of the spine essentially 
provide that lumbosacral strain is rated under the General 
Rating Formula for Diseases and Injuries of the Spine (Code 
5237) and that disc disease (Code 5243) is rated either under 
the General Rating Formula or based on Incapacitating 
Episodes.

Under the General Rating Formula, a 20 percent rating is 
assigned when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosisa; a 40 
percent rating is assigned when there is forward flexion of 
the thoracolumbar spine only to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.

On December 2005 VA examination, forward flexion was 0 to 70 
degrees to pain, on repeated measurement was 0 to 55 degrees 
to pain.  It was noted that there was pain and fatigue on 
repetitive range of motion, but there was no weakness or lack 
of endurance following repetitive range of motion or 
repetitive use.  Pain was the major functional impact.  With 
consideration of the DeLuca factors, the Board finds that the 
veteran's low back disorder was manifested by forward flexion 
greater than 30 degrees but not greater than 60 degrees, 
warranting a 20 percent rating under the General Rating 
formula.  As ankylosis has never been shown, a rating in 
excess of 20 percent under the General Rating Formula is not 
warranted.  Therefore, the focus shifts to whether a rating 
in excess of 20 percent is warranted under any other 
applicable rating codes.

Under Code 5243 for intervertebral disc syndrome, a 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  On April 2004 VA 
examination, the veteran indicated that he had intermittent 
episodes of severe pain.  X-rays showed minimal evidence of 
degenerative disc disease.  On December 2005 VA examination, 
the veteran indicated that he did not have flare-ups, but had 
difficulty with activities of daily living such as going to 
the grocery store or riding a bicycle and he had to 
occasionally change his duties at work due to back pain.  He 
also reported that he was in bed about 10 hours a day.   
Here, the medical evidence does not show that he was 
prescribed bed rest by a physician and treated by a physician 
for at least four weeks due to an incapacitating episode. 
Note 1 following Code 5243 provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Consequently he does not qualify for a higher than 20 percent 
(i.e. 40 percent) rating for incapacitating episodes under 
Code 5293.

In summary, a 20 percent rating is warranted for the 
veteran's low back disorder under the General Rating Formula.  
However, the veteran's service connected low back disorder 
does not warrant a rating in excess of 20 percent under any 
applicable criteria.

B.  Left Knee Disorder

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45.  Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity. 38 C.F.R. §  
4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Functional impairment shall also be evaluated on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity. 38 C.F.R. § 4.10; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating. 38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees warrants a 0 percent 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating. 38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full. See 38 C.F.R. § 
4.71, Plate II.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.  The VA 
General Counsel has also held that separate ratings under 38 
C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) 
and under Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint. VAOGCPREC 9-
2004 (September, 2004).

Although the veteran contended that his knee gave way, April 
2004 VA examination objectively found that there was global 
tenderness with no evidence of instability.  Minimal crepitus 
was noted.  December 2005 VA examination did not indicate 
that there was instability or subluxation.  Since the veteran 
filed his claim in 2004, there has been no evidence of 
instability or subluxation so as to warrant a compensable 
rating under Code 5257.  Both the April 2004 and the December 
2005 VA examinations showed that the left knee had full 
extension; thus, a compensable rating under Code 5261 was not 
warranted.  December 2005 VA examination revealed that 
flexion was limited to 90 degrees, which was not to a 
compensable level, i.e., 45 degrees, under Code 5260 (pain 
was noted at the terminal portions of range of motion).  
Consequently, a rating in excess of 10 percent for limitation 
of flexion is not warranted.  Although, December 2005 VA 
examination found that there was pain and weakness on 
repetitive range of motion, there was no fatigue, lack of 
endurance, or loss of range of motion on repetitive use.  In 
summary, a rating in excess of 10 percent is not warranted 
under any applicable criteria, or combination.

There is a preponderance of evidence against the veteran's 
claim.  Accordingly, it must be denied.

2.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The regulation governing secondary service connection was 
amended during the pendency of this appeal.  The revised 
version of 38 C.F.R. § 3.310 became effective October 10, 
2006.  The revised version essentially provides that VA will 
not concede aggravation of a non-service-connected disease or 
injury by a service-connected disease or injury unless the 
baseline level of severity is established by medical 
evidence.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

However, the veteran's claim was filed prior to October 10, 
2006, and the Board thus reviews the appeal under the pre-
October 10, 2006, version which would appear to be more 
favorable to the veteran.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2007).
Service medical records, including October 1994 separation 
examination were negative for complaints or findings 
concerning the veteran's hips.

The medical evidence does not show, nor does the veteran 
contend, that his bilateral hip disorder was present in 
service or is causally related to service.  Rather, April 
2004 VA examination noted that the veteran's hips began to 
bother him approximately nine or 10 months prior to the 
examination.  At the time of examination, he described 
discomfort that radiated from the lower lumbosacral region 
down into the buttocks and occasionally around the anterior 
aspect of the pelvis.  Examination of the hips revealed 
tenderness to palpation around the posterior superior iliac 
spine facets.  Range of motion was unencumbered.  X-rays of 
the hips showed no significant degenerative changes.  The 
impression was probable sacroiliac symptoms versus facet 
arthritis.   December 2005 x-rays revealed that the left hip 
was normal, while there were degenerative changes in the 
right hip.  

In view of the foregoing, the Board can find no evidence of 
any bilateral hip disorder, to include arthritis, during 
service or for many years thereafter, and there is no medical 
evidence that suggests a relationship between any current 
bilateral hip disorder and service, and the veteran does not 
contend there is such a relationship.  Thus, there is no 
competent evidence that could support service connection for 
a bilateral hip disorder on a direct or presumptive basis.

The veteran contends, in essence, that his service-connected 
low back and left knee disorders caused or aggravated his 
bilateral hip disorders.  Review of the medical evidence 
outlined above shows that the veteran has had tenderness in 
both hip areas and has been diagnosed with mild degenerative 
changes in the right hip.  Thus, the first two elements of 
his secondary service connection claim, current disability 
(at least in the right hip) and service-connected disability, 
are satisfied. Wallin, supra.

As to the third element, i.e., nexus, there is of record no 
medical evidence that supports a relationship between the 
veteran's service-connected low back and left knee disorders 
and a bilateral hip disorder.  The only medical professional 
to address this matter was the VA physician who examined the 
veteran in April 2004. 
After examination, the examiner found that there was no 
evidence to suggest an ongoing "hip condition" that would 
be due to the service-connected difficulties with the left 
knee and low back.  This competent evidence clearly weighs 
against the claim.

The Board is left with the veteran's statements to the effect 
that his hip trouble was related to his service-connected low 
back and left knee disorders.  The record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion as to whether his service-connected knee 
disabilities, which include arthritis, caused or aggravated 
any hip disorder.  It is now well established that a 
layperson such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and his opinion that any current hip disorder is 
related to service-connected low back and left knee disorders 
is not entitled to any probative value.  See, Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In view of the foregoing, the 
Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for a 
bilateral hip disorder on a direct, presumptive, and 
secondary basis.  As there is a preponderance of the evidence 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application, and the claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 20 percent rating for the veteran's service-connected low 
back disorder is granted, subject to the laws and regulations 
governing payment of monetary benefits.

A rating in excess of 10 percent for the veteran's service-
connected left knee disorder is denied.

Service connection for a bilateral disorder, to include as 
secondary to service-connected low back and left knee 
disorders, is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


